
	
		II
		111th CONGRESS
		2d Session
		S. 3564
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 12, 2010
			Mr. Udall of New Mexico
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To promote the potential of women in
		  academic science, technology, engineering, and mathematics. 
	
	
		1.Fulfilling the potential of women in
			 academic science, technology, engineering, and mathematics
			(a)Definition of Federal STEM
			 agencyIn this Act, the term
			 Federal STEM agency means any Federal agency that is responsible
			 for not less than 2 percent of total Federal research and development funding
			 in science, technology, engineering, and mathematics (referred to in this Act
			 as STEM) to institutions of higher education, according to the
			 most recent data available from the National Science Foundation.
			(b)Workshops To enhance gender equity in
			 academic STEM
				(1)In generalNot later than 6 months after the date of
			 enactment of this Act, the Secretary of Commerce, in consultation with the
			 Director of the Office of Science and Technology Policy, shall develop a
			 uniform policy for all Federal STEM agencies to carry out a program of
			 workshops that educate program officers, members of grant review panels, and
			 institution of higher education STEM department chairs on how to implement
			 methods that minimize the influence of gender bias in evaluation of Federal
			 research grants and in the related academic advancement of actual and potential
			 recipients of these grants, including hiring, tenure, promotion, and selection
			 for any honor based in part on the recipient's research record.
				(2)Interagency coordinationThe Secretary of Commerce, in consultation
			 with the Director of the Office of Science and Technology Policy, shall ensure
			 that programs of workshops across the Federal STEM agencies are coordinated and
			 supported jointly as appropriate. As part of this process, the Secretary of
			 Commerce, in consultation with the Director of the Office of Science and
			 Technology Policy, shall ensure that at least 1 workshop is supported every 2
			 years among the Federal STEM agencies.
				(3)Organizations eligible to carry out
			 workshopsFederal STEM
			 agencies may carry out the program of workshops under this subsection by making
			 grants to eligible organizations. In addition to any other organizations made
			 eligible by the Federal STEM agencies, the following organizations are eligible
			 for grants under this subsection:
					(A)Nonprofit scientific and professional
			 societies and organizations that represent 1 or more STEM disciplines.
					(B)Nonprofit organizations that have a primary
			 mission or program focus of advancing the participation of women in
			 STEM.
					(4)Characteristics of workshopsThe workshops shall have the following
			 characteristics:
					(A)Invitees to workshops shall include at
			 least—
						(i)the chairs of departments in the relevant
			 discipline from at least the top 50 institutions of higher education, as
			 determined by the amount of Federal STEM research and development funds
			 obligated to each institution of higher education in the prior year based on
			 data available from the National Science Foundation;
						(ii)members of any standing research grant
			 review panel appointed by the Federal STEM agencies; and
						(iii)Federal STEM agency program officers in the
			 relevant discipline, other than program officers that participate in comparable
			 workshops organized and run specifically for that agency’s program
			 officers.
						(B)Activities at the workshops shall include
			 research presentations and interactive discussions or other activities that
			 increase the awareness of the influence of gender bias in the grant-making
			 process and the development of the academic record necessary to qualify as a
			 grant recipient, including recruitment, hiring, tenure review, promotion, and
			 other forms of formal recognition of individual achievement.
					(C)Research presentations and other workshop
			 programs, as appropriate, shall include a discussion of the unique challenges
			 faced by women who are members of historically underrepresented groups and
			 recommendations for increasing the numbers of women represented in these
			 groups.
					(5)ReportNot later than 3 years after the date of
			 enactment of this Act, the Director of the Office of Science and Technology
			 Policy shall transmit to the Secretary of Commerce who shall transmit to the
			 Committee on Science and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report
			 determining—
					(A)the effectiveness of the program carried
			 out under this subsection to reduce gender bias towards women engaged in STEM
			 research funded by the Federal Government;
					(B)any recommendations for improving the
			 workshop evaluation process;
					(C)the rates of participation by invitees in
			 the workshops authorized under this subsection; and
					(D)any relevant institutional policy or
			 practice changes implemented by workshop participants.
					(6)Minimizing costsTo the extent practicable, workshops shall
			 be held in conjunction with national or regional disciplinary meetings to
			 minimize costs associated with participant travel.
				(c)Extended research grant support and interim
			 technical support for caregivers
				(1)Policies for caregiversNot later than 6 months after the date of
			 enactment of this Act, the Secretary of Commerce, in consultation with the
			 Director of the Office of Science and Technology Policy, shall develop a
			 uniform policy to extend the period of grant support for federally funded
			 researchers who have caregiving responsibilities.
				(2)ReportUpon developing the policy required under
			 paragraph (1), the Secretary of Commerce, in consultation with the Director of
			 the Office of Science and Technology Policy, shall transmit a copy of the
			 policy to the Committee on Science and Technology of the House of
			 Representatives and to the Committee on Commerce, Science, and Transportation
			 of the Senate.
				(d)Collection and Reporting of Data on Federal
			 Research Grants
				(1)In generalEach Federal STEM agency shall collect
			 standardized annual composite information on demographics for all applications
			 and proposals for STEM research and development grants to institutions of
			 higher education supported by that agency, including—
					(A)rank, gender, race, and age;
					(B)field;
					(C)award type and budget request;
					(D)review score; and
					(E)funding outcome.
					(2)Reporting of data
					(A)In generalThe Secretary of Commerce, in consultation
			 with the Director of the Office of Science and Technology Policy, shall
			 establish a policy to ensure uniformity and standardization of collection,
			 transmittal, and reporting of the data required under paragraph (1).
					(B)SubmissionNot later than 2 years after the date of
			 enactment of this Act, and annually thereafter, each Federal STEM agency shall
			 submit data collected under paragraph (1) to the Director of the National
			 Science Foundation.
					(C)Responsibilities of the National Science
			 FoundationThe Director of
			 the National Science Foundation shall—
						(i)be responsible for storing and publishing
			 all of the grant data submitted under subparagraph (B), in conjunction with the
			 biennial report required under section 37 of the Science and Engineering Equal
			 Opportunities Act (42 U.S.C. 1885d); and
						(ii)share such data with the Secretary of
			 Commerce.
						(e)Collection of data on demographics of
			 faculty
				(1)Collection of dataThe Director of the National Science
			 Foundation (referred to in this subsection as the Director)
			 shall report, in conjunction with the biennial report required under section 37
			 of the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885d),
			 statistical summary data on the demographics of STEM discipline faculty at
			 institutions of higher education in the United States. At a minimum, the
			 Director shall consider—
					(A)the number and percentage of faculty by
			 gender, race, and age;
					(B)the number and percentage of faculty at
			 each rank, by gender, race, and age;
					(C)the number and percentage of faculty who
			 are in nontenure-track positions, including teaching and research, by gender,
			 race, and age;
					(D)the number of faculty who are reviewed for
			 promotion, including tenure, and the percentage of that number who are
			 promoted, by gender, race, and age;
					(E)faculty years in rank by gender, race, and
			 age;
					(F)faculty attrition by gender, race, and
			 age;
					(G)the number and percentage of faculty hired
			 by rank, gender, race, and age; and
					(H)the number and percentage of faculty in
			 leadership positions, including endowed or named chairs, serving on promotion
			 and tenure committees, by gender, race, and age.
					(2)RecommendationsThe Director shall solicit input and
			 recommendations from relevant stakeholders, including representatives from
			 institutions of higher education and nonprofit organizations, on the collection
			 of data required under paragraph (1), including the development of standard
			 definitions on the terms and categories to be used in the collection of such
			 data.
				(3)Report to congressNot later than 2 years after the date of
			 enactment of this Act, the Director shall submit a report to Congress on how
			 the National Science Foundation will gather the demographic data on STEM
			 faculty, including—
					(A)a description of the data to be reported
			 and the sources of those data;
					(B)justification for the exclusion of any data
			 described in subparagraph (A); and
					(C)a list of the definitions for the terms and
			 categories, such as faculty and leadership
			 positions, to be applied in the reporting of all data described in
			 subparagraph (A).
					
